Citation Nr: 1646516	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a service-connected disability


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

Hearings on this matter were held before a Decision Review Officer in November 2010 and before a Veteran's Law Judge in August 2013.  The hearing transcripts are of record.  

This appeal was previously before the Board, most recently in December 2015.  As discussed below, the requested development was not substantially complied with and thus the claim must be remanded again.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability secondary to his service-connected degenerative disc disease of the cervical spine.  The December 2015 Board remand requested an addendum opinion which, in part, discussed whether the Veteran's lumbar spine disability was aggravated by his service-connected cervical spine disability.  

In response to the December 2015 Board remand a February 2016 addendum opinion was obtained.  The opinion provider provided adequate opinions responsive to the December 2015 Board remand questions as to whether the Veteran's lumbar spine disability was etiologically related to his active service and whether his lumbar spine disability was caused by his service-connected cervical spine disability.  The opinion provider also opined that it was less likely than not that the Veteran's lumbar spine disability was aggravated by his service-connected cervical spine disability.  The opinion provider's rationale was the Veteran's lumbar spine disability was a degenerative disability caused by aging and was therefore independent of his cervical spine disability.  This rationale explains why the Veteran's lumbar spine disability was not caused by his cervical spine disability but does not address whether the Veteran's cervical spine disability aggravated his lumbar spine disability now that they are present simultaneously.  Thus, an opinion that addresses aggravation must be obtained on remand.  

Additionally, as the Veteran's claim for entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a service-connected disability is inextricably intertwined with his claim for service-connection for a lumbar spine disability, it must be deferred until further development is completed.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who provided the February 2016 addendum opinion in connection with the Veteran's claim for service-connection for a lumbar spine disability secondary to degenerative disc disease of the cervical spine and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider and all appropriate tests should be conducted.

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not that the Veteran's service-connected cervical spine disability aggravated any current lumbar spine disability?

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability present (i.e., a baseline) before the onset of the aggravation. 

The opinion provider should provide a thorough rationale for the opinions expressed. 

If the February 2016 opinion provider is no longer available or if that opinion provider or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent opinion provider should also be asked to answer the question posed above.  

2.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




